AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                 v.                                          (For Offenses Committed On or After November 1, 1987)


              DARRELL CORNELIUS JONES                                           Case Number:         l 8CR3148-LAB

                                                                             SERENA PREMJEE,                                            C.
REGISTRATION NO.


 D -
                                 70296298                                    Defendant's Attorney

                                                                                                                 ,---·--·-]
                                                                                                                 L      MAR 0 8 2019
THE DEFENDANT:
                                                                                                                        --------
 ~ pleaded guilty to count(s)           ONE OF THE INFORMATION                                                   us. Dl~TRICT ~ou~_n
                                                                                                          80 -fLERK
                                                                                                         ~-··-~-....:i~~
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
 Title & Section                      Nature of Offense                                                                        Number(s)
 8 USC 1324(a)(l)(a)(ii),             Transportation of Certain Aliens for Financial Gain and Aiding                              1
 (v)(II) and (a)(l)(B)(i)             and Abetting




     The defendant is sentenced as provided in pages 2 through                          3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count( s)

 D     Count(s)                                                     are             dismissed on the motion of the United States.

 ~     Assessment: $ 100. 00


       JVTA Assessment*: $5000.00-WAIVED
 ~     The Court finds the defendant indigent.
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 ~     No fine                  D Forfeiture pursuant to order filed                                                       , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                              March 4. 2019



                                                                              HON. LARRY ALAN BURNS
                                                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                               18CR3148-LAB
  AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                   DARRELL CORNELIUS JONES                                                                       Judgment - Page 2 of3
      CASE NUMBER:                 18CR3148-LAB

                                                                    PROBATION
The defendant is hereby sentenced to probation for a term of:
5 years


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
        substance abuse. (Check, if applicable.)
[ZJ     The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
        Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
        The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D       seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
        resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D       The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
       1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)    the defendant shall support his or her dependents and meet other family responsibilities;
       5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
       6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                        18CR3148-LAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:             DARRELL CORNELIUS JONES                                                 Judgment - Page 3 of3
CASE NUMBER:           18CR3148-LAB

                                SPECIAL CONDITIONS OF SUPERVISION


     1. Not enter or reside in the Republic of Mexico.
     2. Not transport, harbor or assist undocumented aliens.
     3. Not associate with undocumented aliens or alien smugglers.
     4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer
     5. Resolve all outstanding warrants.
     6. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     7. Seek and maintain full time employment.


II




                                                                                                    18CR3 l 48-LAB
